                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 DEMARCO ARMSTEAD,

                       Plaintiff,

                                                     Civil Action 2:19-cv-4857
       v.                                            Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
 BALDWIN, et al.,

                       Defendants.

                    REPORT AND RECOMMENDATION AND ORDER

       This matter is before the Court on Defendants’ Motion for Extension of Time (Doc. 45)

and Plaintiff’s Motion to Amend Complaint (Doc. 29). For the foregoing reasons, Defendants’

Motion for Extension of Time (Doc. 45) is GRANTED in part and DENIED in part. Further, it

is RECOMMENDED that Plaintiff’s Motion to Amend (Doc. 29) be GRANTED in part and

DENIED in part.

I.     Motion for Extension of Time (Doc. 45)

       First, Defendants Amanda Lyons, Cara Stefanko, and Deanna Jones request an extension

of time to respond to Plaintiff’s Emergency Ex Parte Motion for Restraining Order. (Doc. 45).

Defendants represent that they did not receive Plaintiff’s Motion until December 11, 2019, after

the response deadline has already passed. (Id. at 1). Accordingly, they seek 21 days to respond to

Plaintiff’s Motion. As the Court noted in its Report and Recommendation, (Doc. 22), the

allegations in Plaintiff’s Motion for a Temporary Restraining Order regarding his life-sustaining

medications, (see Doc. 6), are serious. Accordingly, Defendants’ Motion for an Extension (Doc.

45) is GRANTED in part and DENIED in part. Defendants shall have until December 27, 2019,

to respond to Plaintiff’s Motion, giving them a total of sixteen (16) days to respond to Plaintiff’s

                                                 1
allegations. In so responding, Defendants should be mindful of the Court’s directive to the

Franklin County Defendants (Doc. 33) regarding the type of response necessary to address

Plaintiff’s allegations.

II.     Plaintiff’s Motion to Amend (Doc. 29)

        A. Plaintiff’s Motion

        Turning next to Plaintiff’s Motion to Amend, (Doc. 29), Plaintiff seeks to add NaphCare,

the contracted health provider for the Franklin County Correctional Centers, Deputy Z. Lewis, and

the Franklin County Commissioners. (See id.). The Franklin County Defendants1 filed a response

stating that they oppose only the addition of the Franklin County Commissioners as a Defendant.

(Doc. 43). Accordingly, the Undersigned will focus on only this proposed amendment.

        B. Standard

        Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen. Elec.

Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). Because Plaintiff timely moved to

amend under the Court’s scheduling order, (see Doc. 66), the Court considers Plaintiff’s Motion

under Fed. R. Civ. P. 15(a)(2). This rule encompasses a liberal policy in favor of granting

amendments and “reinforce[s] the principle that cases ‘should be tried on their merits rather than

the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004)

(quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). In interpreting this Rule,

“[i]t should be emphasized that the case law in this Circuit manifests liberality in allowing

amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018) (citation

and internal quotation marks omitted).



1
 The “Franklin County Defendants” refer to the following Defendants: Sheriff Dallas Baldwin; Major Bryant; Sgt.
Shroder; Sgt. Probst; Chaplain Chambers; Dep Blade #1371; Sgt. Obrien; Cara Stafanko; Deputy Farnsworth;
Deputy Blake; Deputy Fargus; Deputy Carmen; Deputy Holt; and Deputy See.

                                                       2
          In the absence of any apparent or declared reason—such as undue delay, bad faith
          or dilatory motive on the part of the movant, repeated failure to cure deficiencies
          by amendments previously allowed, undue prejudice to the opposing party by virtue
          of allowance of the amendment, futility of amendment, etc.—the leave sought
          should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018) (quoting Foman

v. Davis, 371 U.S. 178, 182 (1962)).

          C. Discussion

          Defendants assert that the County Commissioners should not be added as a Defendant

because they “are not responsible under the Ohio Revised Code for the operations of the county

correctional centers.” (Doc. 45 at 3). The Undersigned agrees.

          “Under Ohio law, the sheriff is in charge of the county jail and all person’s confined

therein.” Brown v. Voorhies, No. CIV.A.2:07CV0013, 2008 WL 2397692, at *2 (S.D. Ohio June

10, 2008), report and recommendation adopted, No. 2:07-CV-0013, 2008 WL 3993893 (S.D. Ohio

Aug. 21, 2008) (citing Ohio Rev. Code § 341.01). “The sheriff ‘shall keep such persons safely,

attend to the jail, and govern and regulate the jail according to the minimum standards for jails in

Ohio promulgated by the department of rehabilitation and correction.’”           Brown, 2008 WL

2397692, at *2 (quoting Ohio Rev. Code § 341.01). And, “[t]he county commissioners have no

duty to control the sheriff in keeping a jail safe, and the fact that Ohio Rev. Code § 307.01(A)

designates the board of county commissioners as the agency to determine the necessity of jail

construction does not mean that such board has any control over the operation of a county jail.”

Brown, 2008 WL 2397692, at *2 (citing Saunders v. McFaul, 593 N.E.2d 24, 28 (Ohio Ct. App.

1990)).

          In light of Ohio law and supporting federal case law, the Court finds that allowing

amendment to add the Franklin County Commissioners would be futile. See Brown, 2008 WL



                                                  3
2397692, at *2 (collecting cases dismissing prisoners’ claims against the Franklin County

Commissioners). As such, the Undersigned recommends denying this proposed amendment. See

Fed. R. Civ. P. 15(a)(2).

       D. Conclusion

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Motion to Amend (Doc.

29) be GRANTED in part and DENIED in part. The Clerk is DIRECTED to add NaphCare

and Deputy Z. Lewis as Defendants in this matter, and the United States Marshal is

DIRECTED to serve NaphCare by certified mail a copy of the following: Plaintiff’s Complaints

and attached exhibits (Doc. 1-2–Doc. 1-22, Doc. 42); Plaintiff’s Emergency Ex Parte Motion

for Restraining Order (Doc. 6); the Undersigned’s Report and Recommendation (Doc. 22);

Plaintiff’s Motion to Amend (Doc. 29); and a copy of this Report and Recommendation.

       Plaintiff is DIRECTED to complete the attached summons form for Deputy Z. Lewis.

Once it is returned, the United States Marshal is DIRECTED to serve the same documents on

Defendant Deputy Z. Lewis.

       Finally, Defendant NaphCare is DIRECTED to respond to Plaintiff’s Emergency Ex Parte

Motion for Restraining Order (Doc. 6) within 14 days of service.

                                       Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in



                                                4
part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

       IT IS SO ORDERED.



Date: December 18, 2019                               /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
